Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00179-CV

                        In the Interest of S.R., A.R., and J.R., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02399
                       Honorable Martha B. Tanner, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the order terminating
appellant’s parental rights is AFFIRMED. Counsel’s motion to withdraw is GRANTED. No costs
shall be assessed against appellant in relation to this appeal because she is indigent.

       SIGNED August 5, 2015.


                                                _____________________________
                                                Karen Angelini, Justice